NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES SMITH,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-3410
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Paul A. Levine, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant
Public Defender, Bartow, for Appellant.

Simone Lennon of Simone Lennon, P.A.,
Guardian Ad Litem, Clearwater, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.